NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                  Submitted July 17, 2008*
                                    Decided July 24, 2008  

                                           Before

                               JOEL M. FLAUM, Circuit Judge 

                              DIANE P. WOOD, Circuit Judge

                               DIANE S. SYKES, Circuit Judge 

No. 08‐1578

ALBERT J. MARTIN,                                   Appeal from the United States District 
     Plaintiff‐Appellant,                           Court for the Eastern District of 
                                                    Wisconsin.
       v.
                                                    Nos. 05‐C‐209 & 05‐C‐1097
NORTHWESTERN MUTUAL
LIFE INSURANCE COMPANY,                             Rudolph T. Randa,
       Defendant‐Appellee.                          Chief Judge.

                                         O R D E R

       Albert Martin sued his employer, Northwestern Mutual, alleging race, sex, and color
discrimination and retaliation under Title VII of the Civil Rights Act, 42 U.S.C. § 1981, and
the Americans with Disabilities Act.  The district court granted summary judgment after
determining that Martin failed to make a prima facie case for any of his claims.  We affirm.



       *
         After examining the briefs and the record we have concluded that oral argument is
unnecessary.  Thus the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐1578                                                                           Page 2
        Martin is an African‐American male.  He suffers from anxiety disorder, agoraphobia,
and social phobia, and he takes prescription medication.  Martin started work with
Northwestern Mutual in 1997, and in January 2002 he began working in the information
systems department as a program analyst, where he was supervised by Barbara Joslin.  In
2003 problems surfaced in Martin’s performance and in his relationship with his
supervisors.  Joslin and Human Resources noted that Martin became upset when confronted
with criticism of his performance.  He discarded feedback without considering it, often
attempted to excuse his mistakes by claiming that he was “new,” did not contribute at
meetings, and did not use his own resources to solve his difficulties before seeking outside
help.  

        By late 2003 Martin was upset that he was not receiving additional training on some
of the company’s computer systems, and he wrote to Human Resources that he was
”beyond furious.”  He continued to express dissatisfaction through the spring of 2004.  But
all the while, his supervisors had determined that he was not ready for additional training. 
In their opinion, he was not performing his existing duties satisfactorily and was not ready
for new tasks or additional responsibility.  When Martin attended training, he often asked
questions that showed his knowledge was far behind his coworkers.  Some of them accused
him of taking time away from their own learning and pointed out that he browsed the
internet and did not listen to the answers to his own questions.

        Towards mid‐2004, managers informed Martin that he was barely meeting
expectations and had to improve or his work would fall below company standards.  Martin
became angry about the criticism with his supervisor, Joslin, yelling and wagging his finger
in her face.  He called one of his supervisors a liar and intoned that he would get her fired
by proving her “lies” to Human Resources, who would “take care of her.”  Joslin was
frightened by Martin’s behavior, and she was not the only one.  With clenched fists and
raised voice, Martin approached John Dowell, the Director of Diversity for Northwestern
Mutual, complaining about the “exaggerations” of his supervisors.  Dowell retreated in fear. 
Martin told Joslin he would “hang [her] in court,” and he was so angry that Dowell sent
him home early.  The company required Martin to take about a week off of work while he
attended its Employee Assistance Program to ensure he was not dangerous or suicidal.

        In July 2004 Northwestern Mutual offered Martin his job back with a warning that he
must behave respectfully and not intimidate others.  In August, the company told Martin it
was pleased with his progress.  This was also the time the company received notice from the
EEOC of Martin’s discrimination claims.  In October, the company addressed additional
performance concerns with Martin, which so upset Martin that he stormed out of a meeting
with supervisors.  Joslin was so shaken by his behavior that she contacted security about her
fear that he may harm her, rearranged her office furniture so that she faced the door, asked
No. 08‐1578                                                                                Page 3
coworkers to call security if Martin barged into her office, and had an escort walk her to her
car after work. 
 
        Several days later Northwestern Mutual reprimanded Martin for his behavior and
warned him that further similar acts would result in termination.  Martin responded by
leaving the office, buying a bullhorn, and voicing his complaints with his supervisors across
the street from the office with the bullhorn.  Martin threatened to contact the SEC and the
FBI and report criminal behavior by the company.  He sat outside the office over the
following weekend and repeatedly called Dowell, telling him that he saw when Dowell
entered the building.  Dowell and the director of employee relations met with Martin again
about his behavior, and Martin told them he was extremely angry, to the point where “all
consequences be damned.”  Northwestern Mutual terminated him at the end of October
2004.

        Martin’s complaint alleged that Northwestern Mutual discriminated against him on
the basis of his race, sex, color, and disability when it terminated him and also when it
failed to train him as he requested, asked him to leave the premises after his July 2004
outburst, and gave him undesirable work assignments and poor reviews.  He also alleged
that all of these actions were in retaliation for his EEOC filing.  Lastly, he claimed that the
company failed to accommodate his disability.  He renews these arguments here.

         The district court was correct that Martin failed to show a similarly situated
employee of a different race, sex, or color whom Northwestern Mutual treated differently. 
See Atanus v. Perry, 520 F.3d 662, 672‐73 (7th Cir. 2008); see also Fane v. Locke Reynolds, LLP,
480 F.3d 534, 538 (7th Cir. 2007) (applying the same prima facie case to claims under § 1981). 
He certainly does not identify anyone with similar behavioral reprimands who was not
fired.  The best he can do is point to a white male and female who received some training
that he did not receive.  But he falls short of showing that they were not also denied training
that they requested, that they received more overall training, or that they were groomed for
advancement in a way not equally available to Martin.  Martin’s prima facie case is also
missing evidence that he was performing satisfactorily, see id.; in fact much evidence
suggests the contrary.  These shortcomings also doom any indirect proof of Martin’s
retaliation claim.  See Metzger v. Illinois State Police, 519 F.3d 677, 681 (7th Cir. 2008).  And he
fails to make a prima facie case of discrimination or retaliation under the direct method
because he does not demonstrate a causal connection between his filing and his discipline or
termination, especially in light of his poor performance.  See id.

       As for Martin’s claims under the ADA, the district court was right to find that Martin
has not demonstrated that he is disabled as defined by the ADA.  In his answer to
Northwestern Mutual’s motion for summary judgment, Martin submitted a doctor’s
No. 08‐1578                                                                                 Page 4
diagnosis of his conditions, and he explained that he has difficulty focusing and is often
gripped with anxiety even in the presence of only a few other people.  But he did not
provide a diagnosis that he is disabled, an explanation of how or why he is substantially
limited in a major life activity, or evidence that Northwestern Mutual understood him to be
limited in such a way.  See Garg v. Potter, 521 F.3d 731, 736 (7th Cir. 2008).  It was only in his
last three months of employment that Martin requested any accommodations for his alleged
disability.  He asked that his supervisors put their critiques in writing with examples, that
performance meetings be scheduled apart from training sessions, that Joslin should author
all written communication to avoid other supervisors from reporting false information, and
that he not be required to perform data entry.  These requested accommodations did not
evince any limitation of a major life activity, nor did the seven prior years that he worked at
Northwestern Mutual without the need for accommodation.

       But even if Martin were disabled under the ADA, he still did not show that
Northwestern Mutual failed to accommodate him or discriminated against him.  As to his
accommodation claim, he does not show that Northwestern Mutual failed to fulfill his
requests for accommodation that were tied to his actual medical condition (and not just a
personal desire to engage in different work).  The company agreed to write their critiques
and to schedule performance meetings apart from training sessions, and it agreed that Joslin
would review comments by other supervisors.  The company required Martin to continue
data entry because it was an essential part of his job, but it also assigned Martin a “job
coach” and Joslin met with him to develop his performance.  As to his discrimination claim,
given Northwestern Mutual’s dissatisfaction with Martin’s performance and his
unprofessional conduct, the district court was correct that he is not otherwise qualified to
perform his job, an element essential to his prima facie case.  See Hammel v. Eau Galle Cheese
Factory, 407 F.3d 852, 862 (7th Cir. 2005). 

        Beyond all of this, however, Martin simply does not show that Northwestern
Mutual’s explanations for its actions are pretextual.  See Ellis v. United Parcel Service, Inc., 523
F.3d 823, 828 (7th Cir. 2008) (Title VII discrimination); Metzger, 519 F.3d at 681 (Title VII
retaliation); Buie v. Quad/Graphics, Inc., 366 F.3d 496, 503 (7th Cir. 2004) (ADA).  The records
presented by Northwestern Mutual at summary judgment demonstrate a long history of
dissatisfaction with Martin’s performance and fears about what the company perceived as
his aggressive and possibly violent behavior.  The company explained that he did not
receive the training he requested because he was overwhelmed and underperforming on the
tasks he already had, and his supervisors felt he was not qualified to handle more
responsibility.  They documented his unsatisfactory excuses for his poor performance, his
inattentiveness, and his lack of effort to improve.  They documented his yelling and angry
attitude when faced with criticisms, and the quite drastic fear he inspired in his supervisors,
No. 08‐1578                                                                            Page 5
especially Joslin.  Martin’s unprofessional decision to air his complaints with the company
by shouting into a bullhorn across the street speaks for itself.

         There was adequate reason for Northwestern Mutual to restrict Martin’s training and
assigned tasks and to reprimand and terminate him.  Martin has not shown that any part of
the list of reasons offered by Northwestern Mutual is pretextual.  He may argue that their
criticisms were unfair and their fears unfounded, but that is not the issue before this court. 
See Gates v. Caterpillar, Inc., 513 F.3d 680, 689 (7th Cir. 2008).  Instead, we must ask if
Northwestern Mutual was motivated by these factors as opposed to Martin’s race, sex,
color, or alleged disability, and Martin has not evinced a material factual dispute of an
improper motive.

                                                                                  AFFIRMED.